United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                Nos. 00-2468/2471
                                  ___________

Rosebud Sioux Tribe, a federally        *
recognized Indian Tribe,                *
                                        *
              Plaintiff-Appellant,      *
                                        *
Sun Prairie, a Nebraska general         *
partnership,                            *
                                        *
              Plaintiff-Appellee,       *
                                        *
       v.                               *    Appeal from the United States
                                        *    District Court for the
Neal A. McCaleb, Assistant Secretary - *     District of South Dakota
Indian Affairs, U.S. Department of      *
        1
Interior ; Gail A. Norton, Secretary    *    [TO BE PUBLISHED]
of the Interior, U.S. Department of the *
Interior2,                              *
                                        *
              Defendants-Appellants,    *
                                        *
Concerned Rosebud Area Citizens, a      *
South Dakota non-profit corporation; *
South Dakota Peace and Justice Center, *
an unincorporated association; Prairie *
Hills Audubon Society, a South Dakota *


      1
       Neal A. McCaleb has been appointed to serve as Assistant Secretary - Indian
Affairs, and is substituted as defendant pursuant to Fed. R. App. P. 43(c).
      2
        Gail A. Norton has been appointed to serve as Secretary of the Interior, and
is substituted as defendant pursuant to Fed. R. App. P. 43(c).
non-profit corporation; Humane        *
Farming Association, a California     *
non-profit association,               *
                                      *
             Intervenors-Defendants- *
             Appellants.              *
                                 ___________

                              Submitted: February 26, 2001

                       Filed: April 5, 2002 (Corrected: 04/19/02)
                                  ___________

Before WOLLMAN,3 Chief Judge, HANSEN4 and BYE, Circuit Judges.
                             ___________

BYE, Circuit Judge.

       This case arises from the Rosebud Sioux Tribe's lease of land to Sun Prairie for
construction of a pork production facility. Because the lease covers land included
within the Rosebud Indian Reservation, the Bureau of Indian Affairs (BIA) had to
review and approve the lease. Prior to approval, and because such constitutes federal
action, the National Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321-4370d,
mandated preparation of an environmental impact statement (EIS) if the project
would result in any significant environmental impact. Accordingly, BIA engaged a
contractor to prepare an Environmental Assessment (EA), to predict the likely
environmental impact. Based on the EA, BIA determined the project would cause no
significant impact which would require the preparation of an EIS. Thereafter, BIA

      3
       The Honorable Roger L. Wollman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on January 31,
2002. He has been succeeded by the Honorable David R. Hansen.
      4
       The Honorable David R. Hansen became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on February 1, 2002.

                                         -2-
issued a Finding of No Significant Impact (FONSI) and approved the lease, which the
Tribe and Sun Prairie executed.

       Almost five months later, the former Assistant Secretary for Indian Affairs at
the Department of Interior, Kevin Gover (Assistant Secretary), voided the lease
saying the FONSI was issued in violation of NEPA. Sun Prairie and the Tribe filed
suit against Gover and requested a preliminary and permanent injunction. Several
environmental and public interest groups (collectively, the Intervenors) intervened
as defendants. The district court granted a preliminary injunction and, after a hearing,
a permanent injunction. Rosebud Sioux Tribe v. Gover, 104 F. Supp. 2d 1194
(D.S.D. 2000). The defendants and the Tribe now appeal. Because we find Sun
Prairie lacks standing to pursue its claims, we vacate the district court's order granting
a permanent injunction, and remand with instructions to dismiss the complaint for
lack of jurisdiction.

I.    BACKGROUND

       In the spring of 1998, the Tribe and Sun Prairie agreed to negotiate a land lease
for the development of a multi-site hog production facility on tribal trust land. The
BIA office in South Dakota arranged for the preparation of a project EA which was
finalized in August, 1998. Based upon the EA, the BIA Superintendent issued a
FONSI and authorized the Tribe to sign the lease. The lease between the Tribe and
Sun Prairie was executed on September 8, 1998, and approved by the Aberdeen Area
Director for the BIA on September 16, 1998. Construction on the project began on
or about September 21, 1998.

       The project consists of two phases. Phase I consists of three finishing sites to
be used to fatten hogs for market. Phase II consists of five sow sites and five
additional finishing sites. As of the date of the hearing on Sun Prairie's application



                                           -3-
for a preliminary injunction, the Tribe, to some extent, and Sun Prairie to a great
extent, had expended approximately $5,000,000 on construction.

       On November 23, 1998, the intervenors in this action sued the federal
government in the United States District Court for the District of Columbia, seeking
to suspend or enjoin BIA's approval of the lease. Concerned Rosebud Area Citizens
v. Babbitt, 34 F. Supp. 2d 775 (D.D.C. 1999). On January 27, 1999, Assistant
Secretary Gover sent a letter to the Tribe voiding the lease because the FONSI did not
fully comply with NEPA. The parties to the D.C. litigation then entered into a joint
stipulation of dismissal and the case was dismissed without prejudice.

       The Tribe and Sun Prairie initiated the present action challenging the Assistant
Secretary's authority and decision to void the lease. The district court issued a
temporary restraining order on February 11, 1999, which was later extended.
Eventually, the district court granted a permanent injunction restraining defendants
from "taking any actions, other than seeking relief by appeal or other appropriate
judicial relief, which actions would have the purpose or consequence of interfering
or attempting to interfere with the construction or operation of the project that is the
subject of this action." Rosebud Sioux Tribe, 104 F. Supp. 2d at 1213-14. The
Government and Intervenors have appealed from the permanent injunction.

       Subsequent to entry of the permanent injunction, the Tribe held general tribal
elections and the composition of the tribal council changed. The reconstituted tribal
council no longer favored the hog production project, and determined the Assistant
Secretary's decision to void the lease should be upheld. The Tribe requested, and we
granted, permission to realign itself as an appellant.




                                          -4-
II.   DISCUSSION

       Sun Prairie claims the Assistant Secretary's decision to void the lease was taken
in violation of (1) 25 U.S.C. §§ 1(a), 81 & 415; (2) NEPA, and its enabling
regulations, 40 C.F.R. §§ 1500-1508; and (3) the National Historic Preservation Act
(NHPA), 16 U.S.C. §§ 470-470x-6. The Intervenors contend Sun Prairie lacks
standing to assert these claims. Specifically, the Intervenors argue the interests which
Sun Prairie seeks to protect do not fall within the zone of interests intended to be
protected or regulated by the statutes in question. The Intervenors characterize Sun
Prairie's interests as solely economic, while Sun Prairie characterizes its interests as
economic and procedural.

       "The question of standing 'involves . . . constitutional limitations on federal-
court jurisdiction.'" Bennett v. Spear, 520 U.S. 154, 162 (1997) (quoting Warth v.
Seldin, 422 U.S. 490, 498 (1975)). "To satisfy the case or controversy requirement
of Article III, which is the irreducible constitutional minimum of standing, a plaintiff
must, generally speaking, demonstrate that he has suffered injury in fact, that the
injury is fairly traceable to the actions of the defendant, and that the injury will likely
be redressed by a favorable decision." Id. (internal quotations omitted). The
Intervenors concede Sun Prairie has satisfied the constitutionally-mandated elements
of standing.

       In addition to constitutional requirements, standing also involves prudential
limits on the exercise of federal jurisdiction. Bennett, 520 U.S. at 162. Prudential
limits require a plaintiff to show the grievance arguably falls within the zone of
interests protected or regulated by the statutory provision invoked in the suit. Id.

      Sun Prairie brought its suit under the Administrative Procedure Act (APA), 5
U.S.C. §§ 701-706, which provides for judicial review of federal agency action.
Cent. S. D. Coop. Grazing Dist. v. Sec'y of the U.S. Dep't of Agric., 266 F.3d 889,

                                           -5-
894 (8th Cir. 2001) (hereafter Grazing). The APA is a procedural statute and
provides only the "framework for judicial review of agency action." Preferred Risk
Mut. Ins. Co. v. United States, 86 F.3d 789, 792 (8th Cir. 1996) (citing Defenders of
Wildlife v. Adm'r, EPA, 882 F.2d 1294, 1303 (8th Cir. 1989)). A suit brought under
the APA must be based upon the violation of a separate statute whose violation forms
the basis for the complaint. Preferred Risk Mut. Ins. Co., 86 F.3d at 792. Thus, in
order to establish standing, a plaintiff seeking judicial review must also show the
injury complained of falls within the zone of interests sought to be protected by the
statutory provision. Bennett, 520 U.S. at 162-63.

      In cases where the plaintiff is not itself the subject of the contested
      regulatory action, the test denies a right of review if the plaintiff's
      interests are so marginally related to or inconsistent with the purposes
      implicit in the statute that it cannot reasonably be assumed that Congress
      intended to permit the suit.

Clarke v. Sec. Indus. Ass'n, 479 U.S. 388, 399 (1987).

"Whether a plaintiff's interest is arguably . . . protected . . . by the statute within the
meaning of the zone-of-interests test is to be determined not by reference to the
overall purpose of the Act in question . . . but by reference to the particular provision
of law upon which the plaintiff relies." Bennett, 520 U.S. at 175-76 (internal
quotations omitted). We therefore analyze, in turn, each of the statutory provisions
upon which Sun Prairie relies.

A.    25 U.S.C. §§ 1(a), 81 & 415.

      Sun Prairie first asserts standing under three statutes involving the relationship
between Indian tribes and the federal government. 25 U.S.C. §§ 1(a), 81 & 415.
Although Sun Prairie has interests which are threatened by the Assistant Secretary's
actions, none fall within the zone of interests sought to be protected by §§ 1(a), 81

                                           -6-
and 415. Section 1(a) merely allows the Secretary of the Interior to delegate certain
powers and duties to the Commissioner of Indian Affairs to facilitate the
administration of laws governing Indian affairs. 25 U.S.C. § 1(a). Sections 81 and
415 impose limitations on contracts and leases involving Indian lands, and are
intended to protect only Native American interests. 25 U.S.C. §§ 81 & 415; see
Schmit v. Int'l Finance Mgmt. Co., 980 F.2d 498, 498 (8th Cir. 1992) (holding § 81
was enacted solely for the benefit of Indians); W. Shoshone Bus. Council v. Babbitt,
1 F.3d 1052, 1056 (10th Cir. 1993) (holding § 81 protects Indians from improvident
and unconscionable contracts); Webster v. United States, 823 F. Supp. 1544, 1550 (D.
Mont. 1992) (holding § 415(a) insures Native American land transactions with third
parties are advantageous), aff'd, 22 F.3d 221 (9th Cir. 1994); cf. San Xavier Dev.
Auth. v. Charles, 237 F.3d 1149, 1152-53 (9th Cir. 2001) (holding § 4165 confers no
standing to non-tribal or non-government litigants).

       In support of its standing argument, Sun Prairie cites Yavapai-Prescott Indian
Tribe v. Watt, 707 F.2d 1072 (9th Cir. 1983). Sun Prairie contends Yavapai-Prescott
recognized the right of a non-Indian lessee of Indian land to assert claims under §
415. But, Yavapai-Prescott does not support Sun Prairie's claim of standing under
Title 25 of the United States Code. The case involved a tribe's attempt to terminate
unilaterally a lease which had previously been approved by the Secretary of the
Interior in accordance with § 415. Id. at 1074. The Ninth Circuit refused to
recognize the right of the tribe to terminate a previously approved lease without the
Secretary's consent. Id. at 1075. Though the non-Indian lessee was a party to the
case, the court never addressed his claims or considered whether he had standing to
assert those claims under § 415. Id. at 1074 n.4 (declining to reach and consider




      5
       Section 416 authorizes leases of land located within the San Xavier Indian
Reservation. Section 415 authorizes leases of land located within the Rosebud Sioux
Indian Reservation, among others.

                                         -7-
lessee's previously dismissed counterclaims, because the tribe had no authority to
terminate the lease unilaterally).

       It is apparent Sun Prairie garners no support for its position from the precedent
of our sister circuit. In San Xavier, the Ninth Circuit expressly rejected a non-tribal
litigant's claim of standing: "As a lessee, and not an allottee landowner, the
Development Authority's interest is not 'arguably within the zone of interests to be
protected or regulated by the statute . . . in question.'" 237 F.3d at 1153 (quoting Ass'n
of Data Processing Serv. Orgs. v. Camp, 397 U.S. 150, 153 (1970)). "A non-Indian
party to a contract does not have the right to employ statutory remedies enacted to
protect Indian tribes and their members." Id. (citing Chuska Energy Co. v. Mobil
Exploration & Producing N. Am., Inc., 854 F.2d 727, 732 (5th Cir. 1988) (holding
a lessee's interest is not arguably within the zone of interests to be protected or
regulated by 25 U.S.C. § 416)).

       Because the statutes relied upon by Sun Prairie were enacted to protect Indian
interests, we believe it would be inconsistent to interpret them as giving legally
enforceable rights to non-tribal or non-governmental parties whose interests conflict
with the tribes' interests. Sun Prairie's asserted interests, while considerable, are not
arguably within the zone of interests to be protected or regulated by the Indian
statutes. Therefore, Sun Prairie has no standing to proceed under Title 25 of the
United States Code.

B.    NEPA

       Sun Prairie next asserts standing under NEPA. The Intervenors argue Sun
Prairie lacks standing under NEPA because the interests it seeks to protect are solely
economic. We agree.




                                           -8-
       NEPA establishes a "broad national commitment to protecting and promoting
environmental quality." Grazing, 266 F.3d at 895 (quoting Robertson v. Methow
Valley Citizens Council, 490 U.S. 332, 348 (1989)). "The purpose of NEPA is to
protect the environment, not the economic interests of those adversely affected by
agency decisions." Nev. Land Action Ass'n v. U.S. Forest Serv., 8 F.3d 713, 716 (9th
Cir. 1993). Organizations with genuine environmental interests are proper parties to
represent the public's environmental interests and challenge agency action. Churchill
Truck Lines, Inc. v. United States, 533 F.2d 411, 416 (8th Cir. 1976). Parties
motivated in part by protection of their own economic interests may also challenge
agency action as long as their environmental interests are not so insignificant that
they should be disregarded altogether. Robinson v. Knebel, 550 F.2d 422, 425 (8th
Cir. 1977). But parties motivated solely by "their own economic self-interest and
welfare, are singularly inappropriate parties to be entrusted with the responsibility of
asserting the public's environmental interest. . . ." Churchill, 533 F.2d at 416.


        The overriding purpose of NEPA is to prevent or eliminate damage to the
environment. But even purely economic interests may confer standing under NEPA
if the particular NEPA provision giving rise to the plaintiff's suit evinces a concern
for economic considerations. See Friends of the Boundary Waters Wilderness v.
Dombeck, 164 F.3d 1115, 1125-26 (8th Cir. 1999) (citing provisions of NEPA
requiring consideration of social and economic effects of agency action); Grazing,
266 F.3d at 895-96 (same). NEPA standing jurisprudence "requires us to closely
scrutinize the asserted basis for standing." Grazing, 266 F.3d at 895. We must
determine whether the asserted interest "is arguably protected by [NEPA] under the
zone-of-interests test . . . by reference to the particular provision of law upon which
the plaintiff relies, and not by reference to the overall purpose of the act in question."
Id. at 896 (citing Bennett, 520 U.S. at 175-76) (emphasis supplied).




                                           -9-
       Sun Prairie fails to cite in its complaint or other filings any particular provision
of NEPA upon which it relies to protect its economic interests. Instead, it refers
broadly to NEPA, relying on Dombeck and Robinson to argue that plaintiffs
motivated by economic interests have standing under NEPA. 164 F.3d at 1127; 550
F.2d at 425. Dombeck and Robinson are, however, inapposite. In Dombeck, the
plaintiffs relied upon particular provisions of NEPA which required the agency to
take economic interests into consideration when preparing an EIS. 164 F.3d at 1125-
26. In this case, no EIS was ever prepared. Thus, the provisions requiring an EIS to
consider economic impact are not in play. Sun Prairie's reliance upon Robinson is
equally misplaced. The Robinson plaintiffs, in addition to citing economic interests,
claimed that agency action would impede their use of the affected land for hunting
and fishing. 550 F.2d at 425. Though motivated in part by economic interests, their
environmental concerns were sufficient to establish standing. Id.


       We believe the outcome in this case is controlled by our very recent holding
in Grazing, in which a corporation composed of individual ranchers sought review
under NEPA of an agency decision reducing the number of acres available for grazing
in the Fort Pierre National Grasslands. 266 F.3d at 892. The plaintiff claimed solely
an economic injury, and asserted standing based upon the following NEPA
provisions: 42 U.S.C. §§ 4332(2)(C), 4331(a) and 4332(2)(E). We rejected the
plaintiff's standing argument. We held that although § 4332(2)(C) requires
consideration of economic interests, the provision only applies when an EIS is
prepared. In that case, because a FONSI was issued, no EIS was prepared. We also
rejected the plaintiff's claim of standing based upon § 4332(2)(E). "Section
4332(2)(E) [requires] federal agencies to consider environmentally sound alternatives
to proposed actions without reference to the human environment and, thus, to
economic interests." Id. at 896. Finally, we held § 4331(a) was merely a broad policy
statement, and did not provide a basis for plaintiff's standing. "Regardless of that
overall broad policy, we must look to the specific provision under which the Grazing


                                           -10-
District raised its NEPA claim." Id. (citing Bennett, 520 U.S. at 175). Like Grazing,
this case involves the preparation of an EA and issuance of a FONSI. No EIS was
prepared. Consequently, Sun Prairie's economic interests were never considered and
do not fall within NEPA's zone of interests.


       Our efforts to determine whether Sun Prairie has standing to assert its NEPA
claim are hampered by its failure to reference the particular provisions of NEPA upon
which it relies. Our review of NEPA has failed to uncover any provisions, aside from
those governing preparation of an EIS, which would support a claim motivated by
purely economic interests. Further, Sun Prairie has not asserted any environmental
interest which would otherwise bring its claim within NEPA's zone of interests.
Therefore, Sun Prairie does not have standing to bring its claim under NEPA.


C.    NHPA


       Sun Prairie also claims standing under NHPA. NHPA was enacted to
"encourage the public and private preservation and utilization of all usable elements
of the Nation's historic built environment." 16 U.S.C. § 470-1(5). Congress believed
"the historical and cultural foundations of the Nation should be preserved as a living
part of our community life and development in order to give a sense of orientation to
the American people." 16 U.S.C. § 470(b)(2). Sun Prairie makes no attempt to
demonstrate how its economic interests fall within the zone of interests protected or
regulated by NHPA. Nor does Sun Prairie even attempt to show how the agency
action implicates NHPA. Indeed, the record reflects the Assistant Secretary's decision
to void the lease was based upon a failure to comply with the mandates of NEPA, not
NHPA. Because we are unable to divine any basis for standing under NHPA, Sun
Prairie's NHPA claim is rejected.



                                        -11-
D.    Procedural Interest/Injury.


       In addition to economic loss, Sun Prairie argues it sustained injury to its
procedural interest because the Assistant Secretary did not follow correct procedures
when he reconsidered the earlier agency decision and voided the lease. Sun Prairie
contends its procedural injury satisfies the requirements of prudential standing
because its procedural interest falls within the zone of interests sought to be protected
by Title 25 of the United States Code, NEPA and NHPA.


       Injury to a procedural interest may satisfy the constitutional requirements of
standing. Lujan v. Defenders of Wildlife, 504 U.S. 553, 571-73 n.7 (1992). "The
person who has been accorded a procedural right to protect his concrete interests can
assert that right without meeting all the normal standards for redressability and
immediacy." Id. We assume, without deciding, that Sun Prairie has established
procedural standing. Procedural standing, however, only affects the showing a
plaintiff must make to establish the elements of constitutional standing. Id. While
procedural standing can substitute for constitutional standing, it does nothing to
satisfy prudential standing. Thus, Sun Prairie must still show that its concrete
interests, which underlie the procedural right, fall within the zone of interests the
statutes are designed to protect. Douglas County v. Babbitt, 48 F.3d 1495, 1500 (9th
Cir. 1995). As we have already determined above, Sun Prairie's economic interests,
while considerable, do not fall within the zone of interests intended to be protected
by the statutes upon which it relies. Accordingly, its allegation of procedural injury
does not provide the necessary basis to establish prudential standing.




                                          -12-
III.   CONCLUSION


       The order of the district court granting a permanent injunction is vacated. The
case is remanded to the district court with instructions to dismiss the complaint for
lack of jurisdiction.


       A true copy.


             Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -13-